BLAKE, BEALS, MAIN, and TOLMAN, JJ., dissent.
On May 3, 1934, a freight truck operated by plaintiff collided with a freight truck operated by defendant John F. Ranniger, on the highway at Easton. Both trucks were proceeding easterly, and as they entered the town of Easton about one o'clock in the morning, plaintiff's truck was approximately one hundred feet to the rear of the defendant's truck. Neither truck was traveling at an excessive or unreasonable rate of speed. Adjacent to and at the left of the highway in this town was a restaurant where defendant Ranniger intended to stop for refreshment.
When approaching the restaurant, defendant steered his truck to the left side of the highway, indicative *Page 526 
of his intention to stop and park to the left of the highway in front of or near this restaurant. After clearing the right side of the traveled portion of the highway, he suddenly and without warning steered his truck to the right and across the road in front of plaintiff's truck, which was on the right side of the road and was about to pass defendant on the right. Because a third truck was parked immediately off and to the right of the traveled highway at this point, plaintiff's truck could not turn further to the right without colliding with the parked truck, and therefore could not avoid running into the right rear of defendant's truck. As a result of this collision, both trucks were damaged.
An action was instituted by plaintiff to recover for the property damage sustained. Defendants answered and by cross-complaint sought recovery for damage to their truck. Trial of the cause to the court without a jury resulted in findings of fact, conclusions of law and judgment in favor of the plaintiff. Defendants appeal.
Counsel for appellants argue that, as there was no emergency justifying an attempt by respondent to pass on the right side of appellants' truck, ordinary prudence and caution forbade such conduct, and therefore it was contributory negligence and the proximate cause of the collision. It is also insisted that the attempt to pass on the right side without signaling and without waiting until respondent could safely pass to the left was contrary to the "rules of the road" specified in Rem. Rev. Stat., § 6362-41 [P.C. § 196-41].
[1] We said in Hartley v. Lasater, 96 Wash. 407,165 P. 106:
"Although the law . . . provided that a vehicle passing another vehicle going in the same direction *Page 527 
should pass to the right (Rem.  Bal. Code, § 5569), we have held that it is not necessarily negligence per se to drive on the wrong side of the road. . . . Whether an automobile is rightfully or wrongfully on either side of the road is a relative question to be decided with reference to the facts of the particular case."
In 2 Berry on Automobiles (7th ed.), § 2.530, it is said:
"A statute providing that `when overtaken by any other vehicle legally traveling at a greater speed, the operator or driver of any motor vehicle, when signaled to do so, shall turn reasonably to the right of the center of the highway, allowing the other vehicle free passage to the left,' does not indicate an intention of the legislature to require that in all cases, regardless of the circumstances, the width of the highway, the position of the leading vehicle, or the volume of traffic, a vehicle must turn to the left in passing another traveling in the same direction. . ..
"Passing an overtaken vehicle on the right in violation of statute does not establish negligence and authorize recovery for damages resulting from an ensuing collision, unless such movement was the efficient cause thereof. . . . `Passing other than on the left does not in itself establish negligence and authorize a recovery for damages arising from an accident which follows, unless such movement was the efficient cause of a collision ensuing.'"
Another apt authority is 2 Blashfield's Cyclopedia of Automobile Law and Practice, § 940, reading as follows:
"The general rule laid down by a statute or ordinance, that the overtaking vehicle shall pass on the left side, has its exceptions, and must be applied with reference to the particular circumstances of the case.
"Thus, if the vehicle in front occupies the left side of the highway, leaving insufficient space for the rear vehicle to pass on the left, or if, for any other reason, such as the obstruction of the highway on the left *Page 528 
by vehicles coming from the opposite direction, the driver of the rear vehicle is unable to pass to the left, he may, if there is sufficient space and it can be done by the exercise of proper care, pass to the right of the vehicle in front."
See also Piper v. Adams Express Co., 270 Pa. 54,113 A. 562, in which the supreme court of Pennsylvania, after the quotation of a statutory provision which required the overtaken vehicle to stay to the right of the highway in order to allow free passage to the left, said:
"There is nothing in this provision to indicate an intention of the legislature to require that in all cases, regardless of the circumstances, the width of the highway, the position of the leading vehicle or the volume of traffic, a vehicle must turn to the left in passing another traveling in the same direction."
Clearly, it cannot be said, as a matter of law, that the respondent was guilty of contributory negligence which was the proximate cause of the collision. In cases such as this, we have held many times that the question is one of fact. The evidence as to the negligence of the appellants and the proximate cause of the collision sustains the findings of the trial court.
The other assignments of error, addressed to the question of the assessment of damages and the sufficiency of the evidence relating thereto, are without substantial merit.
The judgment is affirmed.
MITCHELL, HOLCOMB, STEINERT, and GERAGHTY, JJ., concur.